
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.25


TRANSITION AND RELEASE AGREEMENT

        This Transition and Release Agreement is entered into as of April 25,
2002 by and among Cutter and Buck, Inc., a Washington corporation ("Cutter &
Buck" or the "Company"), Harvey N. Jones ("Jones") and, solely for the purposes
of Sections 6 and 9, Nancy Iannucci ("Iannucci").

RECITALS

        WHEREAS, the Board of Directors of Cutter & Buck, Inc. (the "Board") has
accepted Jones' resignation as Chairman and Chief Executive Officer of Cutter &
Buck and as a member of the Board with both resignations effective as of
April 18, 2002;

        AND WHEREAS, the Company wishes to recognize Jones' history of service
to Cutter & Buck, to continue certain employment relationships with Jones, to
ensure a smooth and amicable transition of his prior duties and
responsibilities, and to obtain a release of all claims from him;

        AND WHEREAS, Jones wishes to obtain from Cutter & Buck benefits to which
he would otherwise not be entitled by entering into this Agreement;

        NOW, THEREFORE, in consideration of the above recitals and the mutual
promises of the parties as set forth below, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

AGREEMENT

        1.    Employment Status.    Jones hereby acknowledges that he has
resigned all offices and duties as Chairman and Chief Executive Officer of the
Company and has also resigned his position as a member of the Board. Jones has
been and will continue to be employed by Cutter & Buck in accordance with and
subject to the terms hereof. During the Term (as defined below), Jones will have
the non-officer title of "Founder and Brand Strategist." Jones' duties during
the Term will be as set forth in this Agreement, and Jones will continue to
cooperate with the Board by: (a) providing information as and when reasonably
requested by the Board or by the interim or any successor Chief Executive
Officer of the Company, and (b) assisting in the transition of his former duties
to the interim or any successor Chief Executive Officer.

        2.    Nature of Duties.    During the Term, Jones will, as and when
requested by the Board or by the Chief Executive Officer of the Company
(including any Interim Chief Executive Officer of the Company) or its, his or
her designee, perform duties generally as follows:

a.Attending trade shows;

b.Meeting with major customers;

c.Reviewing and advising on product lines;

d.Presenting ideas for new business strategies and new customers;

e.Participating in branding strategies; and

f.Performing such other tasks and completing other assignments as so designated.

During the Term, Jones shall perform his obligations hereunder faithfully and to
the best of his ability, under the direction of the Board and the interim or any
successor Chief Executive Officer, and shall abide by all reasonable rules,
customs and usages from time to time established by the Company. Cutter & Buck
shall reimburse Jones for all reasonable and customary expenses incurred by him
in performing his duties, including but not limited to travel expenses.

        3.    Compensation.    During the Term, Jones shall be paid a salary of
One Hundred Forty Eight Thousand Dollars ($148,000) per year, in accordance with
Cutter & Buck's normal payroll practices.

--------------------------------------------------------------------------------


Jones shall also be provided the usual and customary benefits normally made
available to Cutter & Buck employees on the same terms and conditions as other
employees. In addition, Jones shall be paid a cash bonus of $39,000 on or before
April 30, 2002. Upon completion of the Term, Jones shall be entitled to the same
COBRA rights as any other separating employee.

        4.    Acknowledgment of Stock Option and Grant Rights.    Jones hereby
acknowledges that, except as set forth in Exhibit A, he has no other options or
rights to purchase or acquire Cutter & Buck stock. Effective as of the date of
this Agreement, Jones hereby cancels and relinquishes half of each of the
following previously granted stock options (total 50,000 shares) with respect to
the last two vesting years of such options:

a.   50,000 share option
granted April 21, 2001   12,500 shares—Vesting Date 4/21/04
12,500 shares—Vesting Date 4/21/05
b.
 
50,000 share option
granted May 10, 2001
 
12,500 shares—Vesting Date 5/10/04
12,500 shares—Vesting Date 5/10/05

        5.    Term.    

        a.    The "Term" shall commence on the Effective Date of this Agreement
(as defined below) and shall continue through May 11, 2003; provided, however,
that if Jones' engagement by Cutter & Buck is earlier terminated as provided
below, the Term shall end on the date of such earlier termination.

        b.    The Term may be earlier terminated by Cutter & Buck: (i) upon the
death of Jones; (ii) in the event that, because of any physical or mental
disability, Jones is unable, with or without reasonable accommodation to
perform, and does not perform for a continuous period of ninety (90) days, his
duties hereunder; or (iii) for Cause (as defined in Section 5.c below). A
termination of the Term pursuant to Section 5.b(i) shall become effective upon
the death of Jones; a termination of the Term pursuant to Section 5.b(ii) shall
become effective ten (10) days after delivery to Jones of written notice
specifying such termination; a termination of the Term pursuant to
Section 5.b(iii) which allows for a cure period shall become effective upon
expiration of the period of cure and if no cure period is so provided ten
(10) days after delivery to Jones of written notice specifying such termination.
A termination of the Term shall not affect any parties' continuing obligations
provided herein.

        c.    For the purposes of this Section 5, "Cause" shall mean any of the
following: (i) Jones' material failure, neglect, or refusal to perform his
duties, responsibilities or obligations hereunder which failure, neglect or
refusal has not been cured within fifteen (15) days' after written notice
regarding any such failure, neglect or refusal including, without limitation,
Jones' breach of any noncompetition, nonsolicitation, nondisparagement,
intellectual property or confidentiality obligations to Cutter & Buck; (ii) the
willful misappropriation of funds or property of Cutter & Buck; (iii) excessive
use of alcohol or drugs which interferes with Jones' performance of his
obligations under this Agreement, continuing after at least fifteen (15) days'
prior written notice; (iv) conviction of a felony or of any crime involving
moral turpitude, fraud or misrepresentation; (v) the commission by Jones of any
willful or intentional act in disregard of the interests of Cutter & Buck which
could reasonably be expected to materially injure the reputation, business or
business relationships of Cutter & Buck, provided, however, that a good faith
mistake in the normal course of business shall not be considered "Cause" under
this subsection (v); or (vi) any other breach of this Agreement which has not
been cured within fifteen (15) days after written notice.

2

--------------------------------------------------------------------------------




        6.    Stock Voting and Management Support Provisions.    

        a.    During the Term and through December 31, 2003, Jones and Iannucci
agree that they shall take such action as may be required so that, in any
election of directors of Cutter & Buck, all shares of Cutter & Buck stock held,
directly or indirectly, by either of them are voted for nominees of the Board
and in support of any stock option or benefit plan recommended by the Board.

        b.    Jones and Iannucci further agree that they will not at any time
solicit proxies or become a "participant" in a "solicitation" (as such terms are
defined in Regulation 14A under the Securities Exchange Act of 1934 (the
"Exchange Act")) in opposition to the recommendation of the majority of
directors of Cutter & Buck with respect to any matter.

        c.    Jones and Iannucci further agree that they will not at any time
join a partnership, limited partnership, syndicate or other group, or otherwise
act in concert with any other person, for the purpose of acquiring, holding,
voting or disposing of Voting Securities, or otherwise become a "person" within
the meaning of Section 13(d)(3) of the Exchange Act.

        d.    Nothing in this Section 6 shall preclude Jones and Iannucci from
selling, pledging or encumbering any shares of Cutter & Buck Stock which are not
subject to the provisions of the Stock Pledge Agreement. The Company agrees to
authorize transfers of shares of Cutter & Buck Common Stock held by Jones and
Iannucci made in compliance with applicable laws, and agrees to cause any
restrictive legends to be removed from those shares at such time as permitted by
federal and state securities laws.

        7.    Loan.    Contemporaneous with the execution hereof, Jones is
executing two promissory notes in the forms of Exhibits B and C hereto and a
Stock Pledge Agreement in the form of Exhibit D hereto to document the terms of
an outstanding loan from the Company to Jones. Subject to compliance with the
terms hereof, including any applicable cure periods set forth in Section 5(c),
and to his compliance, in all material respects, to the terms of the two
promissory notes, Cutter & Buck hereby agrees to cancel and forgive the $80,000
of indebtedness together with all accrued and unpaid interest represented by the
promissory note in the form of Exhibit B hereto on May 11, 2003. Upon
cancellation and forgiveness, the $80,000 promissory note, in the form of
Exhibit B hereto, shall be voided and returned to Jones.

        8.    Payment of Jones' Legal Fees.    Cutter & Buck will pay all of the
reasonable costs and attorneys' fees incurred by Jones in connection with
negotiating and documenting this Agreement.

        9.    Release of Claims.    

        a.    In exchange for the continued employment relationship under this
Agreement and other consideration set forth herein, and except for the
obligations assumed by Cutter & Buck herein, Jones and Iannucci, individually
and on behalf of their marital community, (collectively herein "Jones") release
and forever discharge Cutter & Buck, its successors and assigns, along with all
of its directors, trustees, officers, shareholders, employees, corporate
affiliates, attorneys or agents from any and all claims, demands or causes of
action of any nature whatsoever, whether known or unknown, arising from or in
any way connected with Harvey Jones' status as an officer, Board member,
shareholder, founder, employee or other relationship with the Company, whether
based in tort, contract, or any federal, state or local law, statute or
regulation. The parties represent and warrant that no promise or inducement has
been offered except as set forth in this Agreement; that this Agreement is
executed without reliance upon any statement or representation by either party
to the other regarding the nature and extent of any liability of one to the
other. JONES SPECIFICALLY UNDERSTANDS THAT BY EXECUTING THIS AGREEMENT, THEY ARE
GIVING UP ANY AND ALL RIGHTS AND CLAIMS THEY MAY HAVE AGAINST CUTTER & BUCK WITH
RESPECT TO EVENTS OCCURRING ON OR BEFORE THE

3

--------------------------------------------------------------------------------

EXECUTION OF THIS AGREEMENT, INCLUDING UNKNOWN CLAIMS. Jones specifically
understands that he is not entitled to any other compensation, benefit or
payment from Cutter & Buck other than that expressly set forth in this
Agreement. Jones acknowledge that they have had an opportunity to consult with
counsel prior to signing this Agreement and that they signed this Agreement only
after full reflection and analysis. Specifically included in this release, but
not by way of limitation, is any claim for wrongful discharge, breach of
contract, defamation, mental distress, or employment discrimination, including
but not limited to claims arising under the Age Discrimination in Employment Act
("ADEA"), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans With Disabilities Act, the Family Medical Leave Act or the
Washington Law Against Discrimination, based on age, gender, disability or any
other protected category, as well as any claims under the Employee Retirement
Income Security Act. Jones warrants and agrees that he has not and will not file
any claim for damages, lawsuit or any other action against the Company, Board of
Directors, its members or any Cutter & Buck officer or employee with respect to
the foregoing, and that he has not assigned any such claim or cause of action to
any other person. Notwithstanding the foregoing, Jones hereby reserves and
retains: (i) any and all rights afforded to Jones under this Agreement or any
Exhibit hereto, (ii) any and all rights under the options and restricted stock
awards shown on Exhibit A hereto, and (iii) any and all rights of
indemnification with respect to his prior position as an officer, director or
employee of Cutter & Buck, including any such right under the Company's
Articles, Bylaws or any insurance policy with respect thereto.

        b.    In exchange for the Jones' release, and except for the obligations
assumed by Jones herein, Cutter & Buck, its successors and assigns, along with
all of its directors, officers, corporate parents, subsidiaries and affiliates
(collectively "Cutter & Buck") releases and forever discharges Jones from any
and all claims or cause of action of any nature whatsoever, whether known or
unknown, arising from or in any way connected with Jones' employment with
Cutter & Buck whether based in tort, contract, or any federal, state or local
law, statute or regulation, arising through the date of this Agreement.

        10.    ADEA Release.    Jones acknowledges that he is knowingly and
voluntarily waiving and releasing any rights he may have under the ADEA. Jones
also acknowledges that the consideration given for his waiver and release of
claims, specifically including without limitation this Agreement, is in addition
to anything of value to which he was already entitled. Jones further
acknowledges that he has been advised by this writing, as required by the ADEA,
that: (a) his waiver and release does not apply to any rights or claims that may
arise after the execution date of this Agreement; (b) he should consult with an
attorney prior to executing this Agreement; (c) he has twenty-one (21) days to
consider this Agreement (but by his signature below, Jones acknowledges that he
has chosen to voluntarily execute this Agreement earlier and to waive such
period of consideration); (d) he has seven (7) days following the execution of
this Agreement to revoke the Agreement; and (e) this Agreement will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after this Agreement is executed by Jones ("Effective
Date"). Nothing in this Agreement prevents or precludes Jones from challenging
or seeking a determination in good faith of the validity of this waiver under
the ADEA, nor does it impose any condition precedent, penalties or costs for
doing so, unless specifically authorized by federal law.

        11.    Disclaimer of Liability.    In obtaining the Releases set forth
above, neither party is admitting any liability to the other and expressly
disclaims any such liability.

        12.    Noncompetition and Nonsolicitation.    

        a.    Jones agrees that both during the Term and through May 11, 2003,
Jones will not in any capacity, directly or indirectly, engage or invest in,
own, manage, operate, finance, control or participate in the ownership,
management, operation, financing or control of, be employed by,

4

--------------------------------------------------------------------------------

associated with, or in any manner connected with, lend his name or any similar
name to, lend his credit to, render services or advice to, or assist others to
engage in or own a material interest in any business or activity that is, or is
preparing to be, in competition with Cutter & Buck, its subsidiaries or
licensees with respect to any product or any service sold or provided by
Cutter & Buck directly or through a subsidiary or a licensee of the Cutter &
Buck brand in any geographical area in which such product or service is sold or
is actively engaged in.

        b.    Jones further agrees that both during the Term of this Agreement
and through May 11, 2003, except as contemplated by this Agreement, he will not
directly or indirectly solicit, accept business from or attempt to entice away
from Cutter & Buck or its subsidiaries any actual or identified potential
customer of Cutter & Buck or its subsidiaries, nor will he assist others in
doing so. Notwithstanding the foregoing, Jones may call on actual or identified
customers of Cutter & Buck or its subsidiaries so long as he does not violate
the provisions of Section 12 or Section 13 of this Agreement. Jones further
agrees that during the Term of this Agreement and through May 11, 2003, he will
not induce or attempt to induce any customer, supplier, licensee, shareholder,
investor, or business relation of Cutter & Buck to sever or diminish its
relationship with the Company, or refrain from doing business with the Company,
its subsidiaries, or its licensees or in any way interfere with the relationship
between Cutter & Buck and any customer, supplier, licensee, shareholder,
investor or business relation of Cutter & Buck.

        c.    Jones further agrees that during the Term of this Agreement and
through May 11, 2004 (a period of 12 months following the stated initial Term),
he will not, directly or indirectly, for himself or any other person or entity:
(i) induce or attempt to induce any employee, consultant, independent sales
representative or independent contractor of Cutter & Buck to leave the employ of
or terminate his, her or its contract with Cutter & Buck; (ii) in any way
interfere with the relationship between Cutter & Buck and any employee,
consultant, independent sales representative or independent contractor of
Cutter & Buck; or (iii) employ, or otherwise engage as an employee, consultant,
independent sales representative or independent contractor, or otherwise, any
employee, consultant, independent sales representative or independent contractor
of Cutter & Buck or its subsidiaries. Notwithstanding the foregoing, Jones may
engage independent sales representatives and independent contractors by their
addition of product lines associated with Jones as long as such addition would
not violate (i) or (ii) above and Jones is not and would not otherwise be in
breach of this Section 12.

        d.    Jones acknowledges that the covenants in this Section 12 are
necessary and reasonable to protect Cutter & Buck in the conduct of its business
and that compliance with such covenants will not prevent him from pursuing his
livelihood. However, should any court find that any provision of such covenants
is unreasonable, invalid or unenforceable, whether in period of time,
geographical area, or otherwise, then in that event the parties hereby agree
that such covenants shall be interpreted and enforced to the maximum extent
which the court deems reasonable.

        13.    Trade Secrets and Confidential Information.    

        a.    Jones represents that he has kept and that both during and after
the Term of this Agreement he will continue to keep confidential and not
disclose or use confidential information related to Cutter & Buck's customers,
personnel, designs, pricing, sourcing, manufacturing and distribution policies,
methods of doing of business, sales volume information, business prospects or
plans, and any other proprietary information which is not otherwise available to
the general public, including but not limited to information covered under the
Uniform Trade Secrets Act, RCW 19.108 et seq. except in furtherance of the
interests of Cutter & Buck.

        b.    Jones acknowledges that Cutter & Buck's business and future
success depend upon the preservation of the trade secrets and other confidential
information of Cutter & Buck, its subsidiaries and their suppliers and customers
(the "Secrets"). The Secrets may include, without

5

--------------------------------------------------------------------------------




limitation, existing and to-be-developed or acquired product designs, new
product plans or ideas, market surveys, the identities of past, present or
potential customers, business and financial information, pricing methods or
data, terms of contracts with present or past customers, proposals or bids,
marketing plans, personnel information, procedural and technical manuals and
practices, servicing routines, and parts and supplier lists proprietary to
Cutter & Buck, its subsidiaries or their customers or suppliers, and any other
sorts of items or information of Cutter & Buck or its subsidiaries or their
customers or suppliers which are not generally known to the public at large.
Jones agrees to protect and to preserve as confidential during and after the
Term all of the Secrets at any time known to Jones or in his possession or
control (whether wholly or partially developed by Jones or provided to Jones,
and whether embodied in a tangible medium or merely remembered).

        c.    Jones shall neither use nor allow any other person to use any of
the Secrets in any way, except for the benefit of Cutter & Buck and as directed
by Jones' supervisor. All material containing or disclosing any portion of the
Secrets shall be and remain the property of Cutter & Buck, shall not be removed
from Cutter & Buck's premises without specific consent from an officer of
Cutter & Buck, and shall be returned to Cutter & Buck upon the termination of
Jones' employment or at the earlier request of the Board of Directors or Chief
Executive Officer. At such time, Jones shall also assemble all materials in his
possession or control that contain any of the Secrets, and promptly deliver such
items to Cutter & Buck.

        14.    Intellectual Properties.    

        a.    All ownership, copyright, patent, trade secrecy and other rights
in all works, designs, inventions, ideas, manuals, improvements, discoveries,
processes, customer lists or other properties (the "Intellectual Properties")
made or conceived by Jones during the Term of and in connection with his current
or former employment with Cutter & Buck shall be the rights and property solely
of Cutter & Buck, whether developed independently by Jones or jointly with
others, and whether or not developed or conceived during regular working hours
or at Cutter & Buck's facilities, and whether or not Cutter & Buck uses,
registers, or markets the same.

        b.    In accordance with Cutter & Buck's policy and Washington law,
Section 14.a above does not apply to, and Jones has no obligation to assign to
Cutter & Buck, any invention for which no Cutter & Buck trade secrets and no
equipment, supplies, or facilities of Cutter & Buck were used and which was
developed entirely on Jones' own time, unless: (i) the invention relates
directly to the business of Cutter & Buck, (ii) the invention relates to actual
or demonstrably anticipated research or development work of Cutter & Buck, or
(iii) the invention results from any work performed by Jones for Cutter & Buck.

        15.    Authority and Non-Infringement.    Jones warrants that to the
best of his knowledge any and all items, technology, and Intellectual Properties
of any nature developed or provided by Jones under this Agreement and in any way
for or related to Cutter & Buck will be original to Jones and will not, as
provided to Cutter & Buck or when used and exploited by Cutter & Buck and its
contractors and customers and its and their successors and assigns, infringe in
any respect on the rights or property of Jones or any third party. Jones will
not, without the prior written approval of Cutter & Buck, use any equipment,
supplies, facilities, or proprietary information of any other party. Jones
warrants that Jones is fully authorized to enter into employment with Cutter &
Buck and to perform under this Agreement, without conflicting with any of Jones'
other commitments, agreements, understandings or duties, whether to prior
employers or otherwise. Jones will indemnify Cutter & Buck for all losses,
claims, and expenses (including reasonable attorneys' fees) arising from any
claims brought against Cutter & Buck as a result of any breach of by him of this
Section 15.

6

--------------------------------------------------------------------------------

        16.    Nondisparagement.    Jones agrees not to make any statements that
are defamatory in nature or in any way disparaging of Cutter & Buck, its
officers, directors, employees or agents. Cutter & Buck agrees not to make any
statements that are defamatory in nature or in any way disparaging of Jones.

        17.    Remedies.    The harm to Cutter & Buck from any breach of Jones'
obligations under this Agreement may be wholly or partially irreparable, and
Jones agrees that such obligations may be enforced by injunctive relief and
other appropriate remedies, as well as by damages. If any bond from Cutter &
Buck is required in connection with such enforcement, the parties agree that
such bond shall be set at an amount no greater than $5,000. The remedies
available to Jones and Cutter & Buck hereunder are cumulative and not
alternative.

        18.    Notices.    All notices and other communications called for or
required by this Agreement shall be in writing and shall be addressed to the
parties at their respective addresses stated below or to such other address as a
party may subsequently specify by written notice and shall be deemed to have
been received (i) upon delivery in person, (ii) five days after mailing it by
U.S. certified or registered mail, return receipt requested and postage prepaid,
or (iii) two days after depositing it with a commercial overnight carrier which
provides written verification of delivery:

To Jones:   Harvey N. Jones
1415 East Roy Street
Seattle, Washington 98112
With a copy to:
 
Robert Sulkin
McNaul Ebel Nawrot Helgren & Vance, P.L.L.C.
One Union Square, 27th Floor
600 University Street
Seattle, WA 98101-3143
To Cutter & Buck:
 
2701 First Avenue
Seattle, Washington 98121
Attention: Chairman
With a copy to:
 
Michael M. Morgan
Lane Powell Spears Lubersky LLP
1420 Fifth Avenue, Suite 4100
Seattle, WA 98101

        19.    Assignment.    Jones' rights and duties hereunder are personal to
Jones and are not assignable to others, but Jones' obligations hereunder will
bind his heirs, successors, and assigns. Cutter & Buck may assign its rights
under this Agreement in connection with any merger or consolidation of Cutter &
Buck or any sale of all or any portion of Cutter & Buck's assets (including,
without limitation, any division or product line), provided that any such
successor or assignee expressly assumes in writing Cutter & Buck's obligations
under this Agreement.

        20.    Governing Law.    This Agreement will be governed by the local
laws of the State of Washington without regard to its conflicts of laws rules to
the contrary. The parties hereby consent to the exclusive jurisdiction and venue
of the state and federal courts residing in King County, Washington for all
matters and actions arising under this Agreement.

        21.    Attorneys' Fees.    The prevailing party in any action or
proceeding with respect to this Agreement shall be entitled to reasonable
attorneys' fees and costs incurred in connection with any such action or
proceeding.

        22.    Further Assurances.    Subject to the terms hereof, the parties
shall use their best efforts and shall cooperate fully with each other to carry
out the provisions of this Agreement. From time to time at the request of a
party, without further consideration, the other party shall execute such
documents and take such action as may reasonably be requested in order to
facilitate the transition of Jones' prior duties or to carry out the provisions
of this Agreement.

7

--------------------------------------------------------------------------------


        23.    Entire Agreement.    This Agreement may not be changed orally but
only by an agreement in writing agreed to by the party against whom enforcement
of any waiver, change, modification, extension or discharge is sought. This
Agreement, including all exhibits hereto, contains the entire agreements of the
parties relating to the subject matter hereof and supercedes all prior
agreements and understandings with respect to such subject matter, and the
parties hereto have no agreement, representations, or warranties relating to the
subject matter of the Agreement which are not set forth herein.

        24.    Validity.    If for any reason any provision hereof shall be
determined to be invalid or unenforceable, the validity and effect of the other
provisions hereof shall not be affected thereby.

        25.    Waiver of Breach; Specific Performance.    The waiver by the
Company or Jones of a breach of any provision of this Agreement by the other
party shall not operate, or be construed, as a waiver of any other breach by
such other party. Each of the parties to this Agreement will be entitled to
enforce his or its rights under this Agreement specifically, to recover damages
by reason of any breach of any provision of this Agreement and to exercise all
other rights existing in his or its favor. The parties hereto agree and
acknowledge that money damages may not be an adequate remedy for any breach of
the provisions of this Agreement and that any party may in his or its sole
discretion apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

        26.    Captions.    The section headings in this Agreement are intended
solely for conveninece of reference and shall be given no effect in the
construction or interpretation of this Agreement.

        27.    Counterparts.    This Agreement may be signed in counterparts,
each such counterpart being as fully effective as if a single original had been
signed. A facsimile signature shall be binding on the party so signing, but the
original signature shall be forwarded within three working days.

        28.    Removal of Guaranty.    The Company agrees to remove Jones' as
guarantor, indemnitor or the like from any and all obligations incurred on
behalf of the Company prior to the date of this Agreement.

CUTTER & BUCK, INC.    
By
 
 
 
 
 
     

--------------------------------------------------------------------------------

Its:  

--------------------------------------------------------------------------------

Harvey N. Jones, individually and on        

--------------------------------------------------------------------------------

  behalf of his marital community
 
 
 
 
 
 


--------------------------------------------------------------------------------

Nancy Iannucci, solely for the purposes of Sections 6 and 9

8

--------------------------------------------------------------------------------

EXHIBIT A

HARVEY N. JONES—Options Summary as of April 22, 2002*

Grant Date


--------------------------------------------------------------------------------

  Options
Granted

--------------------------------------------------------------------------------

  Exercise Price

--------------------------------------------------------------------------------

  Amount Exercisable
as of 4/22/02

--------------------------------------------------------------------------------

9/16/99   31,500   13.75   15,750
7/1/94
 
69,379
 
1.44
 
30,000
3/12/96
 
45,000
 
7.17
 
22,500
6/11/97
 
23,688
 
10.00
 
17,766
9/26/97
 
11,250
 
13.67
 
8,437
9/26/97
 
10,062
 
13.67
 
7,546
6/2/98
 
22,500
 
13.79
 
11,250
8/31/98
 
9,000
 
14.09
 
6,750
4/23/01
 
50,000
 
5.00
 
0
5/10/01
 
50,000
 
5.78
 
0

HARVEY N. JONES—Restricted Shares Summary as of April 22, 2002*

Granted


--------------------------------------------------------------------------------

  Full Vest Date

--------------------------------------------------------------------------------

4,891   August 5, 2000 (Held by Company as security for payment of tax) 4,132  
August 13, 2001 (Held by Company as security for payment of tax) 5,793   June
30, 2002 (1,449 unvested, 4,344 held by Company as security for payment of tax)
12,801   June 30, 2002 (3,201 unvested, 9,600 held by Company as security for
payment of tax) 28,000   November 2, 2002 (14,000 to vest on May 2, 2002)

--------------------------------------------------------------------------------

    55,623    

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

*This Exhibit A fairly and accurately reflects the status of options and grants
to the best of the parties' knowledge. The parties agree to conform this
Exhibit A to correct any inaccuracies or scrivener's errors. This exhibit is
illustrative only and shall not in any manner diminish Jones' rights or
entitlement to options or shares.

A-1

--------------------------------------------------------------------------------

EXHIBIT B

PROMISSORY NOTE

$80,000   Seattle, Washington
April 25, 2002

The undersigned, Harvey N. Jones ("Maker"), promises to pay to Cutter &
Buck, Inc. or order (collectively, "Holder"), the principal sum of Eighty
Thousand Dollars ($80,000), in lawful money of the United States of America, all
as hereinafter provided and upon the following agreements, terms and conditions.

        Interest Rate.    The entire principal balance of this Note shall bear
interest at a rate equivalent to Prime rate as that rate may be published from
time to time by the Wall Street Journal (4.75% as of the date of this Note) plus
three percent (3%) per annum. The interest rate shall be adjusted in accordance
with such periodic movements in the Prime rate as shall occur during the term of
this Note.

        Maturity.    The entire principal balance of this Note and all accrued
interest shall be due and payable on or before May 11, 2003 or such earlier date
as Maker's employment with Cutter & Buck, Inc. shall be terminated for Cause as
that term is defined in the Transition and Release Agreement between Maker and
Cutter & Buck, Inc. dated April 25, 2002. The entire principal balance of this
Note may be prepaid at any time without penalty.

        Place of Payment.    All payments pursuant to this Note shall be made to
Holder at 2701 First Avenue, Suite 500, Seattle, Washington 98121, or such other
address as Holder may hereafter designate from time to time.

        Default; Default Interest.    If Maker fails to pay this Note in strict
accordance with its terms, or if Maker otherwise defaults under this Note, this
Note shall bear interest from the date of default by Maker until the default is
fully cured at a default interest rate ("Default Rate") equal to the Prime rate
plus eight percent (8%) per annum. Notwithstanding the foregoing, if Maker
defaults as described in this paragraph, at the option of Holder, this entire
Note shall become immediately due and payable. After acceleration, this Note
shall bear interest at the Default Rate. Notwithstanding the provisions of this
paragraph, Holder shall retain the right to waive any term of this Note or any
isolated event of default, which waiver shall not be deemed to apply to any
subsequent default under the terms of this Note.

        Security.    This Note and the amounts due hereunder are secured by a
Stock Pledge Agreement of even date herewith (the "Pledge Agreement"), executed
and delivered by Maker to Holder. Maker agrees to perform and comply with all of
the agreements, terms and conditions of the Pledge Agreement.

        Applicable Law.    This Note shall be construed in accordance with and
governed by the laws of the State of Washington.

        Successors and Assigns.    This Note shall inure to the benefit of
Holder and any successor or assignee of Holder, provided, however, that this
Note shall be non-negotiable unless otherwise consented to in writing by Maker,
except in connection with any sale, transfer or assignment of a majority of the
assets or stock of Holder (regardless of the form of such transaction) to an
entity which assumes Holder's obligations under that certain Transition and
Release Agreement between Holder and Maker dated as of April 25, 2002 (the
"Agreement"). This Note shall be binding upon Maker and Maker's successors,
assignees, personal representatives and heirs.

        Costs and Expenses.    Maker shall pay all costs and expenses which
Holder may incur in connection with this Note because of Maker's default,
including, without limitation, the following costs:

B-1

--------------------------------------------------------------------------------


(a) reasonable attorneys' fees for legal services incurred by Holder in
connection with any default by Maker relating to any determination of any rights
or remedies of Holder; and (b) reasonable attorneys' fees for any actions,
proceedings, reviews or appeals therefrom which Holder may institute or in which
Holder may appear or participate.

        Cancellation.    This Note is subject to cancellation in accordance with
Section 7 of the Agreement.

        Liability.    Maker hereby waives demand, presentment for payment,
notice of intention to accelerate the maturity, protest and notice of protest
and nonpayment. Maker hereby further agrees that none of the following events
(with or without notice) shall diminish, impair or otherwise affect his
liability with respect to this Note: (a) any modification or extension of the
terms of this Note; or (b) any release of any party liable pursuant to this
Note.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.




 
     

--------------------------------------------------------------------------------

Harvey N. Jones, Maker

B-2

--------------------------------------------------------------------------------

EXHIBIT C

PROMISSORY NOTE

$165,222.73   Seattle, Washington
April 25, 2002

The undersigned, Harvey N. Jones ("Maker"), promises to pay to Cutter &
Buck Inc. or order (collectively, "Holder"), the principal sum of One Hundred
Sixty-five Thousand Two Hundred Twenty-two and 73/100 Dollars ($165,222.73), in
lawful money of the United States of America, all as hereinafter provided and
upon the following agreements, terms and conditions.

        Interest Rate.    The entire principal balance of this Note shall bear
interest at a rate equivalent to the Prime rate as that rate may be published
from time to time by the Wall Street Journal (4.75% as of the date of this Note)
plus three percent (3%) per annum. The interest rate shall be adjusted in
accordance with such periodic movements in the Prime rate as shall occur during
the term of this Note.

        Maturity.    The entire principal balance of this Note and all accrued
but unpaid interest shall be due and payable on or before October 31, 2005 or
such earlier date as Maker's employment with Cutter & Buck, Inc. shall be
terminated for Cause as that term is defined in the Transition and Release
Agreement between Maker and Cutter & Buck, Inc. dated April 25, 2002. The entire
principal balance of this Note may be prepaid at any time without penalty.

        Quarterly Payments.    Subject to any payment changes resulting from a
change in the Prime rate, Maker will make payments under this Note in accordance
with the following schedule: All accrued interest hereunder shall be due and
payable on October 31, 2002, and all additional accrued interest hereunder
(approximately Three Thousand Two Hundred and no/100 Dollars ($3,200.00) at the
current interest rate) shall then be payable quarterly thereafter on each
subsequent January 31, April 30, July 31 and October 31 until October 31, 2005,
at which time the entire principal balance together with all accrued and unpaid
interest shall be due in full.

        Place of Payment.    All payments pursuant to this Note shall be made to
Holder at 2701 First Avenue, Suite 500, Seattle, Washington 98121, or such other
address as Holder may hereafter designate from time to time.

        Default; Default Interest.    If Maker fails to pay this Note in strict
accordance with its terms, or if Maker otherwise defaults under this Note, this
Note shall bear interest from the date of default by Maker until the default is
fully cured at a default interest rate ("Default Rate") equal to the Prime rate
plus eight percent (8%) per annum. Notwithstanding the foregoing, if Maker
defaults as described in this paragraph, at the option of Holder, this entire
Note shall become immediately due and payable. After acceleration, this Note
shall bear interest at the Default Rate. Notwithstanding the provisions of this
paragraph, Holder shall retain the right to waive any term of this Note or any
isolated event of default, which waiver shall not be deemed to apply to any
subsequent default under the terms of this Note.

        Security.    This Note and the amounts due hereunder are secured by a
Stock Pledge Agreement of even date herewith (the "Pledge Agreement"), executed
and delivered by Maker to Holder. Maker agrees to perform and comply with all of
the agreements, terms and conditions of the Pledge Agreement.

        Applicable Law.    This Note shall be construed in accordance with and
governed by the laws of the State of Washington.

C-1

--------------------------------------------------------------------------------


        Successors and Assigns.    This Note shall inure to the benefit of
Holder and any successor or assignee of Holder. This Note shall be binding upon
Maker and Maker's successors, assignees, personal representatives and heirs.

        Costs and Expenses.    Maker shall pay all costs and expenses which
Holder may incur in connection with this Note because of Maker's default,
including, without limitation, the following costs: (a) reasonable attorneys'
fees for legal services incurred by Holder in connection with any default by
Maker relating to any determination of any rights or remedies of Holder; and
(b) reasonable attorneys' fees for any actions, proceedings, reviews or appeals
therefrom which Holder may institute or in which Holder may appear or
participate.

        Liability.    Maker hereby waives demand, presentment for payment,
notice of intention to accelerate the maturity, protest and notice of protest
and nonpayment. Maker hereby further agrees that none of the following events
(with or without notice) shall diminish, impair or otherwise affect his
liability with respect to this Note: (a) any modification or extension of the
terms of this Note; or (b) any release of any party liable pursuant to this
Note.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.




 
     

--------------------------------------------------------------------------------

Harvey N. Jones, Maker

C-2

--------------------------------------------------------------------------------

EXHIBIT D

STOCK PLEDGE AGREEMENT

        This Stock Pledge Agreement (the "Agreement") is dated April 25, 2002
and is between Harvey N. Jones ("Pledgor") and Cutter & Buck, Inc. ("Secured
Party").

RECITALS

        A.    During the course of Pledgor's employment with Secured Party,
Pledgor received grants of restricted shares of Common Stock (collectively the
"Share Grant"), in the amount of Thirty-two Thousand Six Hundred Fifty (32,650)
shares. These shares will vest as follows: Fourteen Thousand (14,000) shares on
May 2, 2002; Four Thousand Six Hundred Fifty (4,650) shares on June 30, 2002
(pursuant to two distinct grants); and Fourteen Thousand (14,000) shares on
November 2, 2002.

        B.    At the time of execution of this Agreement, Secured Party accepted
two promissory notes dated April 25, 2002, one having a principal balance of One
Hundred Sixty-five Thousand Two Hundred Twenty-two and 73/100 Dollars
($165,222.73) and the other having a principal balance of Eighty Thousand and
no/100 Dollars ($80,000.00) (collectively, the "Notes") from Pledgor. To induce
Secured Party to accept the Notes, Pledgor agrees to pledge the shares to be
received upon vesting of the Share Grant to Secured Party as security for
payment.

AGREEMENT

        Therefore, the parties agree as follows:

        1.    Pledgor hereby pledges and assigns to Secured Party all shares of
Common Stock to be issued upon vesting of the Share Grant (the "Shares").
Pledgor agrees that the Shares shall be retained by Secured Party upon issuance.
Upon execution of this Pledge Agreement, Pledgor will execute in blank and
deliver to Secured Party Assignments Separate from Certificate in the forms
attached hereto as Exhibit A, Exhibit B, Exhibit C and Exhibit D.

        2.    Secured Party agrees to hold the Shares as security for full
payment and performance when due of all Pledgor's obligations under the Notes
("Obligations").

        3.    Pledgor covenants that, until all Obligations have been satisfied
in full or released, Pledgor will not sell, convey or otherwise dispose of any
of the Shares or any interest therein or create, incur or permit to exist any
pledge, mortgage, lien, charge, encumbrance or any other security interest in or
with respect to any of the Shares or their proceeds, other than as created by
this Pledge Agreement.

        4.    So long as Pledgor is not in default on any Obligation, Pledgor
will have the right to exercise all voting rights and receive any dividends or
other sums paid with respect to the Shares.

        5.    In the event of merger, consolidation, reorganization, dissolution
or liquidation of the Secured Party, or if any redemption, reclassification,
readjustment or other change is made or declared in the capital structure of the
Secured Party or the Shares, Secured Party agrees to retain in lieu of the
Shares such other securities or physical assets as are issued or paid in
exchange for the Shares. That substitute collateral will be held by Secured
Party under the terms of this Pledge Agreement in the same manner as the
original Shares (and will hereinafter be included in the term "Shares").

        6.    For the purpose of assisting Pledgor with tax planning, Pledgor
shall have the right to pledge additional shares of Cutter & Buck Common Stock
to Secured Party in exchange for the release of that same number of shares from
this Pledge Agreement.

        7.    In the event of any default under the Notes, Secured Party may
foreclose or otherwise enforce Secured Party's security interest in the Shares
in any manner permitted by law. Pledgor agrees that ten

D-1

--------------------------------------------------------------------------------


days from the time notice is given, by mail or otherwise, is a reasonable period
of notification of a sale or other disposition of the Shares. At any private or
public sale, Secured Party may purchase any part of the Shares, free of any
right of redemption on the part of Pledgor, whether by canceling any or all of
the Obligations of Pledgor to the Secured Party, or otherwise.

        8.    No delay or omission to exercise any right, remedy or power will
impair the same or be construed to be a waiver of any default under the Notes,
or any acquiescence therein, nor will any such delay or omission affect Secured
Party's right to the Shares.

        9.    Upon release or satisfaction of Pledgor's Obligations, Secured
Party will endorse and transfer to Pledgor all of the Shares (or substitute
collateral, as the case may be) and all rights received by Secured Party, if
any, as a result of the pledge.

        10.  Any notice or communication under this Pledge Agreement will be
effective only if in writing and delivered in person, by overnight courier
service, facsimile transmission, or mailed by registered or certified mail
return receipt requested postage prepaid to the addressee's address below or to
any other address the addressee may have notified the sender beforehand
referring to this Pledge Agreement. All notices and communications will be
deemed given when delivered in person or overnight courier service, three days
after mailing if mailed, or when sent by facsimile transmission if confirmation
is received.

        11.  This Pledge Agreement is binding upon the parties, their heirs,
personal representatives, successors and assigns, and may not be modified except
in writing signed by all parties. No consent or waiver, express or implied, by
Secured Party will be deemed to be a consent or waiver to any other breach or
default of the same or any other provision of this Pledge Agreement. This Pledge
Agreement shall be governed by, and enforced in accordance with, the laws of the
State of Washington.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

PLEDGOR:   SECURED PARTY:
Cutter & Buck, Inc.


--------------------------------------------------------------------------------

Harvey N. Jones
1415 E. Roy Street
Seattle, Washington 98112
 


--------------------------------------------------------------------------------

Fran Conley, CEO
2701 First Avenue
Seattle, Washington 98121

D-2

--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT SEPARATE FROM CERTIFICATE
(COMMON STOCK)

        For value received, the undersigned hereby sells, assigns and transfers
unto                        the undersigned's rights and interests in those
shares of Common Stock of Cutter & Buck, Inc. (the "Company") to be vested and
acquired on May 2, 2002 pursuant to that certain Restricted Stock Award Number
292 dated April 21, 2001, and does hereby irrevocably constitute and appoint any
officer of the Company as his attorney to transfer the same on the books of the
Company with full power of substitution in the premises. This Assignment
Separate from Certificate is executed in accordance with that certain Stock
Pledge Agreement dated April 25, 2002 (the "Agreement"), and is subject to
termination in accordance with Section 9 of the Agreement.

        Dated this 25th day of April 2002.




 
     

--------------------------------------------------------------------------------

Harvey N. Jones

D-3

--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT SEPARATE FROM CERTIFICATE
(COMMON STOCK)

        For value received, the undersigned hereby sells, assigns and transfers
unto                        the undersigned's rights and interests in those
shares of Common Stock of Cutter & Buck, Inc. (the "Company") to be vested and
acquired on June 30, 2002 pursuant to that certain Restricted Stock Award Number
307 dated June 30, 2000, and does hereby irrevocably constitute and appoint any
officer of the Company as his attorney to transfer the same on the books of the
Company with full power of substitution in the premises. This Assignment
Separate from Certificate is executed in accordance with that certain Stock
Pledge Agreement dated April 25, 2002 (the "Agreement"), and is subject to
termination in accordance with Section 9 of the Agreement.

        Dated this 25th day of April 2002.




 
     

--------------------------------------------------------------------------------

Harvey N. Jones

D-4

--------------------------------------------------------------------------------

EXHIBIT C

ASSIGNMENT SEPARATE FROM CERTIFICATE
(COMMON STOCK)

        For value received, the undersigned hereby sells, assigns and transfers
unto                        the undersigned's rights and interests in those
shares of Common Stock of Cutter & Buck, Inc. (the "Company") to be vested and
acquired on June 30, 2002 pursuant to that certain Restricted Stock Award Number
314 dated June 30, 2000, and does hereby irrevocably constitute and appoint any
officer of the Company as his attorney to transfer the same on the books of the
Company with full power of substitution in the premises. This Assignment
Separate from Certificate is executed in accordance with that certain Stock
Pledge Agreement dated April 25, 2002 (the "Agreement"), and is subject to
termination in accordance with Section 9 of the Agreement.

        Dated this 25th day of April 2002.




 
     

--------------------------------------------------------------------------------

Harvey N. Jones

D-5

--------------------------------------------------------------------------------

EXHIBIT D

ASSIGNMENT SEPARATE FROM CERTIFICATE
(COMMON STOCK)

        For value received, the undersigned hereby sells, assigns and transfers
unto                        the undersigned's rights and interests in those
shares of Common Stock of Cutter & Buck, Inc. (the "Company") to be vested and
acquired on November 2, 2002 pursuant to that certain Restricted Stock Award
Number 292 dated April 21, 2001, and does hereby irrevocably constitute and
appoint any officer of the Company as his attorney to transfer the same on the
books of the Company with full power of substitution in the premises. This
Assignment Separate from Certificate is executed in accordance with that certain
Stock Pledge Agreement dated April 25, 2002 (the "Agreement"), and is subject to
termination in accordance with Section 9 of the Agreement.

        Dated this 25th day of April 2002.




 
     

--------------------------------------------------------------------------------

Harvey N. Jones

D-6

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.25

